Citation Nr: 1549361	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  06-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include residuals of a radical prostatectomy (incontinence, bloody urine, impotence, and extreme tiredness), claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

This matter initially came to the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The issue was certified to the Board by the RO in Los Angeles.  The Board remanded this case for further development in August 2009, September 2010, May 2012 and August 2013.

In March 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The credible evidence shows that the Veteran did not set foot on the land mass of the Republic of Vietnam, nor was he otherwise exposed to an herbicide agent (to include Agent Orange) during service.

2. The Veteran was diagnosed with prostate cancer more than 30 years after discharge from active duty and there is no competent evidence that this disorder is related to service.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. § 5103  and 5103A have been met. There is no issue as to providing an appropriate application form or with respect to the completeness of the application.  VA notified the Veteran in May 2002 and March 2006 of the information and evidence needed to substantiate the claim now on appeal, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was readjudicated in a June 2014 supplemental statement of the case. 

The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained service and post-service medical treatment records from physicians in private practice and from two VA medical centers.  The RO did not obtain a medical opinion, but the Board finds that one was not needed in this case.  

VA has an obligation to obtain a medical opinion if the record: (1) contains competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The post-service medical records satisfy the first element, because they establish that the Veteran was diagnosed with prostate cancer and that a prostatectomy was performed in October 2000.  But there is no competent evidence that an injury, disease or event occurred in service which may be associated with prostate cancer.  According to his service treatment records, the Veteran experienced cold symptoms, a sprained ankle and a rash on his left hand.  He was also treated in service for a laceration on one of his eye lids.  But there is no evidence that these complaints are related to his prostate cancer and, indeed, the Veteran himself does not claim that such a link exists.   Instead, the Veteran claims that he is eligible for service connection for prostate cancer under regulatory presumptions linking prostate cancer to exposure to tactical herbicides and herbicide exposure to service in Vietnam.  

The Board must also ensure compliance with its prior remand instructions.  VA complied with the RO's August 2009 and September 2010 instructions by arranging the Travel Board hearing.  VA complied with the May 2012 remand instructions by obtaining copies of the Veteran's personnel records and requesting a unit history of the Radio Relay and Construction Company, 7th Communication Battalion, 1st Marine Division.  Although the National Personnel Record Center was unable to compile a full unit history, what information they had was provided to VA in a letter dated May 2013.  By inquiring into the relevant deck logs of two ships identified in the Veteran's service personnel records, VA complied with the Board's most recent August 2013 remand instructions.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).


Analysis

The Veteran has been diagnosed with prostate cancer, which he argues makes him eligible for presumptive service connection based on his exposure to certain herbicide agents.  If a Veteran was exposed to Agent Orange during service, certain listed diseases, including prostate cancer, are presumptively service-connected.  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

In support of his initial application for benefits, the Veteran claimed he was exposed to herbicides both in the United States and during a brief visit to Vietnam.  

According to a June 2002 written statement, the Veteran sprayed weeds with herbicides, including Agent Orange, at Camp Pendleton in California in 1965.  In evaluating this claim, the Board has reviewed a list compiled by VA of military bases and installations outside of Vietnam where tactical herbicides, including Agent Orange, were tested and stored.  This list is available at the link below:

http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf
  
The Board also reviewed a December 2006 report prepared by Alvin L. Young, 
Ph. D., for the United States Department of Defense entitled The History of the US Department of Defense Programs for the Testing, Evaluation and Storage of Tactical Herbicides.  The purpose of this report was to provide an official compilation of locations and dates outside of Vietnam where the U.S. military used tactical herbicides and where U.S. military personnel were likely exposed to tactical herbicides.  This report is available through the link below:

www.dtic.mil/cgi-bin/GetTRDoc?AD=ADA534602

Neither report lists Camp Pendleton, California as a place where tactical herbicides were tested or stored.

Pursuant to Thurber v. Brown, 5 Vet.App. 119, 126 (1993), the Board shared the links to both reports in a July 2015 letter to the Veteran.  This letter invited the appellant to submit any additional evidence, argument or comments about the Board's proposed intention to rely on both reports.  The Veteran replied to the Thurber letter in September 2015.  In his response, he did not question the accuracy or completeness of the reports.  Instead, he wrote that he remembered making a statement about "weed spraying" at Camp Pendleton, but he further acknowledged that, "My assumption that the herbicide was 'Agent Orange' was probably a figment of my imagination."  

Based on the VA and Department of Defense reports and the Veteran's recent concession, the Board finds that the Veteran was not exposed to Agent Orange at Camp Pendleton.  Indeed, there is no competent evidence that he was exposed to Agent Orange during the remainder of his military service in the United States.

The Veteran's personnel records indicate service at sea and in foreign countries.  Moreover, he claims that he briefly visited Da Nang harbor in Vietnam in 1964.  
A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f).  The Veteran is eligible to receive compensation for prostate cancer, even if there is no evidence that he suffered from the disease in service, if he served in Vietnam at the relevant time.  "Service in Vietnam" includes "service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  

In several written statements, the Veteran described an overseas trip in August or September 1964.  He claimed he traveled from the continental United States to Honolulu, Hawaii aboard the USS Fort Marion (LSD-22).  From Honolulu, the Veteran travelled to Yokosuka, Japan, and then to Okinawa, Japan.  Veteran recalls embarking from Okinawa aboard a landing ship tank (LST) - though he did not remember the ship's name - which took the Veteran and a shipment of supplies to Da Nang, Republic of Vietnam.  He claims that he left the ship on a liberty pass during the two or three days the LST was docked at Da Nang.  When the supplies were unloaded, the Veteran wrote that he boarded the LST and proceeded to Taiwan before returning to California.  

As for the sequence of his claimed itinerary, the Veteran's hearing testimony was essentially the same as his written statements.  But in June 2013, the Veteran submitted a statement indicating that his trip actually took place in the spring of 1964, and not in August or September, as he originally claimed.   

Personnel records, obtained as a result of the Board's May 2012 remand, include sea and air travel embarkation slips.  These records confirm that the Veteran traveled aboard the Fort Marion from the United States to Japan in January 1964, arriving at Okinawa in early February.  The records confirm the Veteran's claim that he left Okinawa aboard an LST and an embarkation slip identifies that LST as the USS Whitfield County (LST-1169).  The records indicate that Whitfield County travelled from Okinawa to Taiwan in February 1964.  There is no record of the ship stopping in Vietnam.  In March 1964, the Veteran embarked on board USS Point Defiance (LSD-31), which arrived at Long Beach, California in early April 1964.

Because the Veteran's personnel records confirmed that he sailed from Japan aboard an LST in the vicinity of East Asia in the Spring of 1964, the Board remanded the case for examination of the deck logs of both the USS Whitfield County and USS Point Defiance for February, March and April 1964, in order to determine whether any members of the Veteran's unit had shore leave in Vietnam.  VA made the necessary request to the National Archives and the file includes two responses.  The first indicates that an archivist studied the relevant deck logs for both ships, which showed that neither ship was in the vicinity of Vietnam during the requested time frame.  A subsequent letter described the deck logs in more detail, specifically indicating that the logs describe only ship movements and operations, but do not specify when certain individuals came aboard the ship or set foot ashore.

After this development, the Veteran submitted a letter to VA complaining that, in a recent statement of the case denying service connection for prostate cancer, VA mentioned the USS Whitfield County.  In his letter, the Veteran wrote that he "had never heard" of this ship and expressed frustration that he had "no idea how that ship, out of nowhere, became a crucial component of this case nor did I make any claim that I was anywhere near it!"  The Veteran did, however, describe travelling from Japan in an LST and his service personnel records identified that LST as the Whitfield County.  For this reason, the Board finds that responses from the National Archives on the results of a search of that ship's deck logs are highly relevant to the Veteran's claim he landed in Vietnam.

The Board has also searched the Dictionary of American Naval Fighting Ships for information about the Whitfield County, Point Defiance and Fort Marion.  According to the relevant articles, the Point Defiance landed men and supplies at Da Nang on May 28 1964, more than a month after the ship had returned the Veteran to California.  The Whitfield County was stationed off the coast of Vietnam with a party of Marines at the time of the Tonkin Gulf incident in early August of 1964.  But there is no information suggesting that any of the ships visited Vietnam during the Veteran's deployment to the Western Pacific.

The Board finds that the contemporaneous personnel records and responses to requests for deck logs have more probative value that the Veteran's recollections, which were made decades after the events he described.  The Board further finds that the Veteran is not eligible for service connection based on presumed exposure to tactical herbicides because he did not serve in Vietnam as that term is defined in 38 C.F.R. § 3.307(a)(6)(iii).

Finally, there is no evidence that the Veteran's prostate cancer is otherwise related to service.  See 38 U.S.C.A. § 1113(b) (the failure to establish service connection on a presumptive basis does not preclude consideration of service connection on a direct incurrence basis).  The service treatment records are silent for genitourinary complaints, treatment, or diagnoses.  The Veteran has not alleged that he had symptoms of prostate cancer in service or until many years thereafter, and the first evidence of prostate cancer in the post-service medical records does not appear until the late 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  None of the private or VA treatment indicates a relationship between prostate cancer and service.  Based upon the cumulative record, the Board finds that prostate cancer first became manifest many years after the Veteran's separation service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for prostate cancer, to include residuals of a radical prostatectomy (incontinence, bloody urine, impotence, and extreme tiredness), to include as due to herbicide exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


